Plaintiff in error was convicted of murder in the criminal court of Cook county in July, 1913. A jury fixed his punishment at life imprisonment and, pursuant to a judgment entered on that verdict, he has ever since been incarcerated. In 1916 he sued out a writ of error from this court for the purpose of reviewing the record and on June 7, 1916, in this court, a motion was allowed striking the bill of exceptions. His former writ of error was dismissed without prejudice after the bill of exceptions was stricken.
On the present writ of error plaintiff in error seeks a reversal of the judgment against him for four reasons: (1) That the evidence fails to show him guilty beyond a reasonable doubt; (2) that the court erred in admitting incompetent evidence; (3) that certain remarks of the State's attorney to the jury were prejudicial and (4) that the court erred in the giving and refusing of instructions.
No complaint is made as to the sufficiency of the indictment nor as to anything shown by the common law record. The points which are sought to be raised could be argued and considered only upon reference to a bill of exceptions. Nothing is presented for us to decide, and the judgment will be affirmed. People v.Stahulak, 353 Ill. 348; People v. Hoffman, 344 id. 533.
A motion by the People for leave to file a plea of the Statute of Limitations need not be considered.
Judgment affirmed. *Page 348